           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

NATAVIA WILLIAMS                                             PLAINTIFF

                          No. 2:17-cv-80-DPM

CHARLES BYRD, Individually
and In His Official Capacity as a
Police of the City of Helena-West
Helena                                                    DEFENDANT

                                 ORDER
     1. For the reasons stated on the record at the 19 February 2019
hearing, Byrd's motion in limine, NQ 22, is mostly granted and partly
denied. The criminal charge against Byrd, his arrest, his apology, and
the dismissal of the charge are excluded. The fact that the City did an
internal investigation is admissible. So is the generic fact that he was
disciplined. But, it would confuse the issues, and risk unfair prejudice,
to go much deeper than that into the investigation details. We' re not
going to try the investigation. There may be slivers in the investigation-
related documents that are admissible; for example, statements by
Byrd. FED. R. EVID. 801(d)(2).     Counsel must approach for a bench
ruling before getting into any details. Counsel may file a bench brief
for reconsideration on the "Byrd lied" testimony from Green in due
course.
     2. Williams' s oral motion to dismiss the official capacity claim is
granted. Any motion by Williams to non-suit the remaining claim
against Byrd in his individual capacity is due by 22 February 2019.
Please file notice, and related papers, about Byrd's bankruptcy by the
same date.
     So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
